Mr. Justice Craig delivered the opinion of the Court: This was an action brought by appellees, surviving members of the firm of Weed, Parsons & Co., against Edward J. Hill and Henry S. Austin, upon two promissory notes, amounting in the aggregate to $1350, and interest from the date of the notes. These notes, with others, were given in settlement of an account between the firm of Weed, Parsons & Co. and appellant Hill, for printing and binding a certain number of the four volumes of “Hill’s Illinois Digest. ” To the declaration the defendants pleaded, first, the general issue, with affidavit of merits; second, set-off as to volume 1, for delay, etc., claiming special damages; third, set-off as to volume 2, for delay, etc., claiming special damages; fourth, set-off as to volume 3, for delay, etc., claiming special damages; fifth, set-off as to volume 4, for delay, etc., claiming special damages; sixth, set-off for delay, etc., as to the two hundred and eighty sets under' order of January 11, 1882, claiming special damages; seventh, set-off common counts for money had and received, etc., claiming, specially, the payment for the five hundred and fifty-nine hours, and the overcharge above contract price of thirty-three cents per page for volumes 2, 3 and 4; and eighth, an additional plea of recoupment for unskillful workmanship, and damages for breach of implied warranty, etc., claiming special damages. On a trial of the cause in the Superior Court, before a jury, a verdict and judgment were rendered in favor of the plaintiffs for the full amount of the notes sued upon, and, on appeal, that judgment was affirmed in the Appellate Court. As to the delay in the completion of the work, complained of, the evidence tended to prove that it was mainly caused by defendants’ failure to pay. In regard to the overcharges on volumes 2, 3 and 4 beyond contract price, the evidence tends to prove that a new agreement was made, and that Hill agreed to pay the amount claimed as an overcharge,—and, indeed, such claim of set-off was met with testimony which would authorize the finding of the jury. But in addition to the evidence alluded to, the testimony tended to establish, to the satisfaction of any reasonable jury, that the notes sued upon were given in settlement of a balance due plaintiffs after-all the supposed causes of set-off had arisen in favor of the defendant Hill, and were fully known to him. If this was the case, as the jury were authorized to believe, and so found, from the evidence, that would dispose of the defence attempted to be set up to the notes. But it is insisted the court erred in the exclusion of certain evidence offered by the defendants to prove damages sustained on account of a failure of plaintiffs to complete the work on the books within the time agreed upon. The fact that there may have been a demand for the books had they been ready at a certain time, was not sufficient, and this is the character of evidence excluded by the court. If defendants had made sales of books, and suffered a loss of profits thereon in consequence of the failure of the plaintiffs to complete the work and have the books ready for delivery within a specified time fixed by the contract, evidence of such facts was competent for the consideration of the jury, and upon an examination of the record it will be found that the court ruled that the defendants were entitled to introduce evidence of that character. If the defendants had orders for hooks, it was an easy matter to produce them, and then follow this up by proving that in consequence of a failure to receive the books at a specified time, the sales and consequent profits were lost,—and had such evidence been offered, no doubt it would have been admitted. But even if there was slight error in the ruling of the court on the admission of evidence, it would not be sufficient ground to reverse the judgment, as we are satisfied, if all the evidence offered had been admitted, the result would have been the same. It is also claimed that the court erred in the instructions to the jury. • The plaintiffs requested the court to give seven instructions in their behalf, and the defendants requested the court to give eight instructions for them. The court, however, refused all of the instructions thus presented, and, on its own motion, gave to the jury three carefully prepared instructions, which contained all the law involved in the case. Whether any of defendants’ instructions contained correct propositions of law or not, is not a material inquiry here, as the instructions given by the court fairly instructed the jury on all legal questions involved in the case. No injury was done by the refusal of the instructions prepared by them. So far as is disclosed by the record, the parties have had a fair trial, and we perceive no error in the record for which the judgment of the Appellate Court should be reversed. It will therefore be affirmed. Judgment affirmed.